Case: 13-10222      Document: 00512819095         Page: 1    Date Filed: 10/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-10222                                FILED
                                  Summary Calendar                       October 29, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARKESHA PATRICIA HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-195-2


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Markesha Patricia Hall appeals the amount of restitution ordered in
connection with her guilty plea conviction for knowingly possessing and
uttering a forged and counterfeit security in violation of 18 U.S.C. § 513(a).
She was ordered to pay, jointly and severally with a co-defendant, restitution
in the amount of $1,497.07. Hall argues that the amount of restitution ordered
was plainly erroneous because it was not limited to the $381.55 counterfeit


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10222     Document: 00512819095      Page: 2   Date Filed: 10/29/2014


                                  No. 13-10222

check for which she was convicted and that the error affected her substantial
rights.
      As the Government concedes, despite the fact that it was agreed to in
Hall’s factual resume, the amount of restitution ordered in this case is clear
and obvious error because Hall was ordered to pay restitution based upon
conduct beyond her offense of conviction. See United States v. Benns, 740 F.3d
370, 377 (5th Cir. 2014); see also Puckett v. United States, 556 U.S. 129, 135
(2009). The error affects Hall’s substantial rights. See Benns, 740 F.3d at 378;
see also Puckett, 556 U.S. at 135. Moreover, contrary to the Government’s
arguments that the error fails the fourth prong of our plain error review, we
have stated that “[w]hen a defendant is ordered to pay restitution in an amount
greater than the loss caused, the error affects . . . the fairness and integrity of
the judicial proceeding.” See United States v. Austin, 479 F.3d 363, 373 (5th
Cir. 2007); see also Puckett, 556 U.S. at 135; cf. 18 U.S.C. § 3663(a)(1)(A).
Inasmuch as the Government concedes that the correct amount of Hall’s
restitution should have been $381.55, we modify the judgment to reflect
restitution ordered in that amount and affirm the judgment as modified.
      AFFIRMED AS MODIFIED.




                                        2